Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-4, 6-8, 11-13, 15, 17-20, 24, 25, and 27-29 are pending, claims 5, 9, 10, 14, 16, 21-23, and 26 are canceled in this application. This application is a continuation of 15/747,394, filed 01/24/2018, now U.S. Patent 11,000,041, which is a national stage entry of PCT/US2016/045847, filled on 08/05/2016, which claims priority to provisional application 62/201,787, filed on 08/06/2015.

Claim Objections
Claims 15, 27, and 29 are objected to because of the following informalities:  misspelling in “dessicant(s)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 11, 12, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B). 
Cao et al. who teach unitary solid chlorine dioxide effervescent tablet (title and abstract) comprising NaClO2; solid acids including citric acid, niter cake (NaHSO4), etc.; desiccants including CaCl2 (instant claim 18), Na2SO4 (the claimed stabilizer), etc.; binders including polyvinylpyrrolidone (PVP), sodium alginate, etc.; releasing agents such as NaCl, and superfine silica gel powder (the claimed low solubility amorphous material); and effervescent agents such as NaHCO3, MgCO3, etc., (claims 1-2).

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B), as applied to claims 1, 3, 4, 7, 11, 12, and 17-20, in view of Cifter et al. (EP 2494964 A1).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the binders for tablet including polyamide:PVP.
This deficiency is cured by Cifter et al. who teach tablet binders including PVP, polyamide etc., (abstract and paragraph 27).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Cifter et al. to add polyamide as a tablet binder to be combined with PVP in the composition taught by Cao et al. Both PVP and polyamide being tablet binders was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding polyamide as a tablet binder to be combined with PVP in the composition taught by Cao et al. flows from both PVP and polyamide having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Claims 13 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B), as applied to claims 1, 3, 4, 7, 11, 12, and 17-20, in view of Painter et al. (US 6,440,927 B1).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the effervescent agent sodium percarbonate.
This deficiency is cured by Painter et al. who teach effervescing agents in detergent tablet including percarbonate, carbonate, bicarbonate, etc., (abstract and the paragraph bridges column 20 and 21).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Painter et al. to replace the effervescing agent NaHCO3 in the composition taught by Cao et al. with sodium percarbonate. Both percarbonate and bicarbonate being tablet effervescing agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the effervescing agent NaHCO3 in the composition taught by Cao et al. with sodium percarbonate flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Claims 2, 6, 15, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B), as applied to claims 1, 3, 4, 7, 11, 12, and 17-20, in view of Zabradnik et al. (US 5,719,100).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the tablet being a core comprising chlorite and effervescent agent dispersed in a composite matrix coated by a coating comprising an acid source (claim 2); a core comprising chlorite, effervescent agent, binder and the weight percentages of them relative to the core and the weight percentage of the acid source relative to the coating (claim 6); and the one or more binder(s) and the desiccant being in the core (claim 15).
This deficiency is cured by Zabradnik et al. who teach multilayered tablet compositions comprise chlorite such as NaClO2 and an acid activator with NaClO2 and an acid activator being separated which encompasses coated tablet, i.e., core-coating tablet (abstract and the paragraph bridges column 4 and 5) with NaCl (the claimed desiccant) and MgCO3 (effervescent according to Cao et al.) being together with chlorite in the premix and the NaClO2 (premix) being mixed with PVP (binder) (table L) and NaClO2 being 12.4% by weight of the A mixture (core), PVP being 5.4% by weight of the A mixture (core), MgCO3 being 27% by weight of the A mixture (core), and total of NaHSO4 and citric acid being 98.7% by weight of B mixture (coating).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Zabradnik et al. to arrange the components in the composition taught by Cao et al. as a core comprising chlorite, effervescent agent dispersed in a binder coated by a coating comprising an acid source. NaClO2 and an acid activator being separated, NaCl (the claimed desiccant) and MgCO3 (effervescent according to Cao et al.) being together with chlorite, and the NaClO2 being mixed with PVP (binder) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying components arrangement flows from components arrangement having been used in the prior art, and from components arrangement being recognized in the prior art as useful for the same purpose.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, although the claimed ranges of effervescent is about 1 to about 15% by weight, the ranges of effervescent taught in the prior art is 27% by weight, both still have the same function of being effervescent. Furthermore; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B) and Zabradnik et al. (US 5,719,100), as applied to claims 2, 6, 15, 24, 25, and 27, in view of Speronello et al. (US 6,432,322 B1).
Cao et al. do not specify the stabilizer being in the coating. 
This deficiency is cured by Speronello et al. who teach NaHSO4 and Na2SO4 being together, i.e., in the coating.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Speronello et al. to arrange stabilizer in the composition taught by Cao et al.in the coating together with an acid source. NaHSO4 and Na2SO4 being together was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from both having been used together in the prior art, and from both being together being recognized in the prior art as useful for the same purpose.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (CN 101228868 B) and Zabradnik et al. (US 5,719,100), as applied to claims 2, 6, 15, 24, 25, and 27, in view of Painter et al. (US 6,440,927 B1).
The teachings of Cao et al. and Painter et al. and the rationale for replacing the effervescing agent NaHCO3 in the composition taught by Cao et al. with sodium percarbonate are discussed above and applied in the same manner.

Claims 1, 3, 4, 7, 11, 12, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Speronello et al. (US 2007/0202095 A1) in view of Cao et al. (CN 101228868 B). 
Speronello et al. teach chlorine dioxide forming dry tablets (paragraph 24) comprising NaClO2 (paragraph 30), acid source including NaHSO4, citric acid, CaCl2, etc., (paragraph 31-32), stabilizing salt such as Na2SO4 (paragraph 40), additional ingredients such as NaCl (the claimed demolding agent), desiccating agents such as MgSO4 (the claimed desiccant), a low solubility porous framework structure such as silica gel (the claimed low soluble amorphous material), and effervescing agents such as NaHCO3 (paragraph 52, 53, 61).
Speronello et al. do not specify the tablet comprising a binder such as sodium alginate.
This deficiency is cured by Cao et al. are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Speronello et al. and Cao et al. to add a binder such as sodium alginate in the tablet taught by Cao et al. Tablet comprising binders was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding a binder such as sodium alginate in the tablet taught by Cao et al. flows from a binder such as sodium alginate having been incorporated in tablet in the prior art, and from a binder such as sodium alginate having being recognized in the prior art as useful for the same purpose of forming tablet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6-8, 11-13, 15, 17-20, 24, 25, and 27-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,000,041 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-4, 6-8, 11-13, 15, 17-20, 24, 25, and 27-29 recite a composition comprising at least one metal chlorite, one or more desiccant(s), one or more stabilizers(s), one or more demolding agent(s), one or more low solubility amorphous material(s), one or more binder(s), one or more effervescent agent(s), and one or more acid source(s).
The 11,000,041 B2 patent claims 1-4 recite a tablet comprises a core and an outer coating, wherein said core comprises, based on total weight of said core: (a) 35-90 wt % of an alkali metal chlorite; (b) 1-20 wt % of a polyvinylpyrrolidone binder t; (c) 1-15 wt % of effervescent percarbonates; (d) 5-25 wt % of a desiccant; and wherein said coating comprises, based on total weight of said coating: (e) 60-95 wt % of an acid source comprising sodium bisulfate; (f) an acid stabilizer which is a salt of the acid source with fewer protons; and (g) a demolding agent.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same tablet.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612